                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ANTHONY L. MCKINNEY,

       Plaintiff,                                     Case No. 2:20-cv-1450

vs.

DENISE PADDOCK, et al.,                               District Judge George C. Smith
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

   ORDER AND ENTRY: (1) GRANTING PLAINTIFF’S MOTION FOR LEAVE TO
    PROCEED WITHOUT PREPAYMENT OF FEES (DOC. 1); AND (2) HOLDING
          SERVICE PENDING INITIAL REVIEW UNDER 28 U.S.C. § 1915
______________________________________________________________________________

       This civil case is before the Court on the motion filed by pro se Plaintiff Anthony L.

McKinney (“Plaintiff”), a prisoner, for leave to proceed without the prepayment of fees, i.e., to

proceed in forma pauperis (“IFP”). Doc. 1.

       In accordance with section 804(a)(3) of the Prison Litigation Reform Act of 1995, Pub. L.

No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915, Plaintiff must pay an initial partial filing

fee of 20 percent of the greater of the average monthly deposits to his prison account or the average

monthly balance of his account for the six-month period immediately preceding the filing of the

complaint. After payment of the initial partial filing fee, Plaintiff is further required to make

monthly payments of 20 percent of the preceding month’s income credited to his prison account

until he pays the full amount of the filing fee. Prisoner Litigation Reform Act of 1995, Pub. L.

No. 104-134, 110 Stat. 1321, 804(a)(3).

       Plaintiff’s application reveals that he has insufficient funds in his prison account to pay the

full filing fee; he currently possesses the sum of $4.08 as of February 29, 2020 in his prison
account; his average monthly balance for the six-month period prior to the filing of the complaint

is $10.04 and, his average monthly deposits for the six-month period prior to the filing of the

complaint amounted to $42.00.

       After consideration by the Court of Plaintiff’s affidavit of indigence only, without regard

to the merits of this case, Plaintiff’s motion to proceed IFP (doc. 1) is hereby GRANTED pursuant

to 28 U.S.C. § 1915(b) as follows: Plaintiff is assessed an initial partial filing fee of $8.40 (20

percent of his average monthly deposits for the six-month period prior to filing his complaint).

The incarcerating institution is ORDERED to forward from Plaintiff’s prison account to the Clerk

of Court located in Columbus, Ohio the initial partial filing fee assessed against Plaintiff forthwith.

See McGore v. Wrigglesworth, 114 F.3d 601, 606 (6th Cir. 1997). Thereafter, the incarcerating

institution is ORDERED to forward to the Clerk of Court located in Columbus, Ohio monthly

payments of 20 percent of plaintiff’s preceding month’s income credited to his prison account each

time the amount of Plaintiff’s account exceeds $10.00 until the full amount of the filing fee, i.e.,

$350.00, is paid. See id. The prisoner’s name and case number must be noted on each

remittance.

                       Checks are to be made payable to: Clerk, U.S. District Court

                       Checks are to be sent to:

                               Prisoner Accounts Receivable
                               260 U.S. Courthouse
                               85 Marconi Boulevard
                               Columbus, Ohio 43215


       The Clerk is ORDERED to mail a copy of this Order to Plaintiff and the incarcerating

institution’s cashier’s office. The Clerk of Court is further ORDERED to forward a copy of this

Order to the Court’s financial office in Columbus.



                                                   2
        In addition, the Clerk is ORDERED to separately file Plaintiff’s complaint and the

attachments thereto. The Court further ORDERS that service of process be stayed pending an

initial review by the Court pursuant to 28 U.S.C. § 1915.

        IT IS SO ORDERED.


Date:   March 24, 2020                              /s/Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                                3
